El Juez Asociado Se. W-ole,
emitió la opinión del tribunal.
Se dictó sentencia en rebeldía contra José Berdiel Cor-bera y Francisco Lugo y Ríos por no haber comparecido ninguno de ellos o contestado la demanda que fué presentada en este caso. En la apelación impugnan éstos la suficiencia de la prueba relativa al servicio del emplazamiento. La decla-ración escrita y jurada (affidavit) de haber sido notificado el emplazamiento a Francisco Lugo, es como sigue: .
“Yo, Leonardo Pagan Soto, residente en este municipio de Adjun-tas, P. R., hago constar: que recibí el presente emplazamiento a las nueve de la mañana del día cinco de abril de 1914, y que notifiqué el mismo personalmente el día 6 de abril de 1914, a las 9 de la mañana, a Francisco Lugo y Ríos en su domicilio o morada en el barrio Tanamá de este término municipal, que es la persona del demandado mencio-nado en dicho emplazamiento, entregando a dicho demandado y de-jando en su poder personalmente en dicho domicilio del barrio Tanamá ' una copia de dicho emplazamiento y en poder del demandado Francisco Lugo Ríos una copia fiel y exacta de la demanda en el pleito mencionado en dicho emplazamiento. Jurada y firmada ante mí, por Leonardo Pagán Soto, de veinte y siete años de edad, casado, agricultor, residente en este municipio de Adjuntas, P. R., a quien conozco personalmente, hoy en Adjuntas, P. R., a siete de abril de mil novecientos catorce. Amérieo Rodríguez, Juez Municipal de Ad-juntas.”
*447Ambas partes están de acnerdo en qne la notificación hecha a Lugo fné defectuosa. No hubo prueba alguna de qne la persona qne practicó el emplazamiento a Lugo fuera mayor de 18 años de edad. Este era un error'por el que podía revo-carse la sentencia. Andino v. KnigM,. 20 D. P. ít., 185. De igual modo no quedó probado que la persona que hizo la noti-ficación de las diligencias no era parte en la acción aunque tal vez ese hecho aparece de los mismos autos. (Sería mejor práctica que en la declaración, escrita y jurada de haberse notificado el emplazamiento se haga constar que la persona que lo diligenció no era parte en el procedimiento.
La declaración {affidavit) de Torres que fué quien sirvió el emplazamiento a Berdiel es la siguiente:
“Yo, Juan Martínez Torres, soltero, mayor de 21 años, industrial y vecino de esta ciudad de Ponce, bajo juramento declaro: que en el día de ayer 3 de junio del corriente año, bora de las tres de la tarde, recibí el presente emplazamiento, y notifiqué el mismo a Don José Berdiel Corbera en su domicilio en el barrio Playa de esta ciudad, en dicho día 3 de junio de 1914, hora de las cinco de la tarde, dejando en poder de dicho señor Berdiel una copia de este empla-zamiento y una copia de la demanda a que se refiere el dicho empla-zamiento, cuya copia es fiel y exacta con el original. Ponce, P. R., junio 4, 1914. Juan Martínez Torres. Suscrito y jurado ante mí, hoy día cuatro de junio de 1914, Juan Martínez Torres, que es de las circunstancias personales consignadas en el juramento y a quien doy fe de conocer personalmente. Francisco G. Descartes, Notario Público.”
Quedó, pues, demostrado que Torres tenía más de 18 años ■de edad si bien en la declaración no se expresó que éste no era parte en la acción.
Alega también el apelante que las declaraciones (affidavits) de haberse notificado' el -emplazamiento eran además de-fectuosas por no hacerse constar ón ellas la. fecha y lugar ■en que se verificó su entrega. Opinamos que en ambas decla-raciones se cumplió con la ley en cuanto a este particular.
También sostiene el apelante que el servicio de la noti-*448ficación fué -incompleto por no aparecer el nombre del abo-gado del caso al dorso del emplazamiento.
El artículo 89' del Código de Enjuiciamiento Civil prescribe lo siguiente:
“Artículo 89. — La citación irá dirigida al demandado, firmada por el secretario y librada bajo el sello de la corte, y deberá contener:
‘ ‘ q # * «
< < 3 * # *
“4. # * ■«_
“5. En las demás acciones, la prevención de que si no compare-ciere y contestare el demandado según se le ordena, el demandante solicitará de la corte le sea concedida la petición que hubiese hecho en la demanda. El nombre del abogado del demandante se hará cons-tar al dorso de la citación.”
Consideraremos la naturaleza de este requisito consig-nado en el párrafo. 5o. En un antiguo caso de Indiana, el de Hutchens v. Latimer, 5 Ind., 67, mayo 23, 1854, fué revo-cada la sentencia por dos defectos capitales, uno de los cua-les era el no haberse hecho constar el nombre del abogado al dorso del emplazamiento. En dicho caso la corte se ex-presó en los términos siguientes:
“En cuanto al hecho de que debe hacerse constar el nombre del abogado, al dorso de la citación el estatuto es terminante al expresar que así se hará. E. S. 1843, página 624. El fin que se persigue es-que puedan los demandados saber a quién deben considerar como tal abogado en asuntos de notificaciones o de pago. Cuando así se formula la objeción a la diligencia sin haber comparecencia por la que se prescinda de cualquier irregularidad, debe prevalecer dicha obje-ción.”
Se verá, pues, que la Corte de Indiana dijo al revocar, que el objeto' del estatuto era el de permitir al demandado saber con quién podía entenderse y no conocemos ninguna otra razón para dicho requisito. Creemos que es una prác-tica más sana la que se observa en algunas opiniones más recientes de otíos Estados. En el caso de Lee v. Clark, 53 Minn., 315, se resolvió que una omisión de- esta clase es una *449mera irregularidad y si el emplazamiento era válido en sus demás particulares el demandado tendría que comparecer y pedir que se anulara el diligenciamiento. - El caso de Millette v. Mehmke, 26 Minn., 306, citado por la corte de Minnesota fue uno en.el que no se entregó la copia de la demanda con el emplazamiento y se resolvió asimismo que esta omisión era una mera irregularidad, desechando la corte el riguroso principio establecido en un caso anterior. Los demás casos citados por la referida corte tienden a sostener esta con-clusión. Greveling v. Moore, 39 Mich., 563; Low v. Mills, 61 Mich., 35, 27 N. W. Rep., 877; Mabbett v. Vick, 53 Wis., 158, 10 N. W. Rep., 84. De igual modo en el caso de People v. Wrin, 143 Cal., 14, resolvió la corte que el nombre del abogado no era parte del emplazamiento de tal modo que pueda anularse una notificación hecha por publicación en que se omita dicho nombre.
Esta corte declaró en el caso de Andino v. Knight, supra, que debe hacerse constar en el affidavit la edad de la persona que practica el emplazamiento. No era suficiente la certi-ficación del juez respecto al affidavit de Leonardo Pagán Soto. El juez no tenía jurisdicción para certificar y no era respon-sable porque se hiciera una relación falsa pues él no hizo ningún -juramento. Por tanto, debemos. llegar a la conclu-sión de que no se ha demostrado que la corte adquirió juris-dicción sobre Lugo. Como en la demanda se pide la nulidad de los procedimientos hipotecarios en los cuales ambas partes intervinieron y como no existe prueba alguna de la juris-dicción de la corte sobre Lugo, la sentencia debe revocarse en cuanto a los dos, sin perjuicio del derecho que pueda tener. el apelado para corregir mediante enmienda o de otro modp el defecto contenido en el affidavit.

Revocada la sentencia apelada, sin perjuicio del derecho que pueda- asistir al deman-dante.

*450Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.